Title: General Orders, 4 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday Feby 4th 1778.
Ulster—Uxbridge Upton.


At a General Court Martial whereof Coll Clark was President January 27th—Charles Smith a soldier in 1st New Jersey Regiment tried for desertion & inlisting again as a substitute & acquitted—The General approving orders him to be immediately released.
The most pernicious consequences having arisen from suffering persons, women in particular to pass and repass from Philadelphia to camp under Pretence of coming out to visit their Friends in the Army and returning with necessaries to their families, but really with an intent to intice the soldiers to desert; All officers are desired to exert their utmost endeavors to prevent such interviews in future by forbiding the soldiers under the severest penalties from having any communication with such persons and by ordering them when found in camp to be immediately turned out of it.
If any of them appear under peculiar circumstances of suspicion they are to be brought to immediate trial and punishment, if found guilty.
